DETAILED ACTION
This is in reference to communication received 16 May 2022. Claims 1 – 9 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 1 recites the limitation(s):
:
:
determining, by the online content distributor, whether the user is requesting an immediate or later purchase of the item of second content;
charging, by the online content distributor, for the purchased item of second content to the user account registered in the app store and through the application, when it is determined that the user is requesting the immediate purchase; 
initiating, by the entertainment device, a background download of the purchased item of second content and playing the first content during the background download of the purchased item of second content, when it is determined that the user is requesting the immediate purchase;
adding, by the online content distributor, the item of second content to the user account, when it is determined that the user is requesting the later purchase;
resuming the presentation of the second item.
However, these limitation are confusing. Applicant has not positively claimed how the playing of the second item (the content that the user is purchasing) is resumed, when said second item has not been even downloaded and paused. To expedite the prosecution, in view Fig. 2 and associated disclosure, examiner reads the claimed limitations as follows:
determining, by the online content distributor, whether the user is requesting an immediate or later purchase of the item of second content;
charging, by the online content distributor, for the purchased item of second content to the user account registered in the app store and through the application, when it is determined that the user is requesting the immediate purchase; 
initiating, by the entertainment device, a background download of the purchased item of second content and playing the first content during the background download of the purchased item of second content, when it is determined that the user is requesting the immediate purchase;
adding, by the online content distributor, the item of second content to the user account, when it is determined that the user is requesting the later purchase;
resuming the presentation of the first item.


Allowable Subject Matter
Claims 1 – 9 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
To expedite the prosecution, examiner had made several attempts to contact the attorney to discuss the claimed invention and consider the claimed invention in condition of allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Online blog “How do video streaming services like Netflix remember where you are in the video when you exit browser or when the app exits unexpectedly?” teaches pausing and resuming for online streaming of contents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 3, 2022